Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 1 of 11 Page ID #:17




  1
  2
  3
  4
  5
  6
  7
                                 UNITED STATES DISTRICT COURT
  8
                                CENTRAL DISTRICT OF CALIFORNIA
  9
 10
       ANDREW S. KINDLE,                          Case No. 2:21-cv-06252-RGK-SHK
 11
 12                              Plaintiff,
                           v.
 13                                               ORDER DISMISSING COMPLAINT
 14    L.A.P.D. NEWTON DIVISION,                  WITH LEAVE TO AMEND
 15
                                 Defendant.
 16
 17         On August 3, 2021, Plaintiff Andrew Kindle (“Plaintiff”), proceeding pro se
 18   and in forma pauperis (“IFP”), filed a complaint (“Complaint” or “Compl.”) against
 19   L.A.P.D. Newton Division (“LAPD” or “Defendant”) alleging violations of
 20   Plaintiff’s Fourth, Fifth, and Fourteenth Amendment rights and Title VI of the Civil
 21   Rights Act of 1964. Electronic Case Filing Number (“ECF No.”) 1, Compl.
 22         For the reasons discussed below, the Court DISMISSES the Complaint,
 23   without prejudice, and GRANTS Plaintiff leave to amend in accordance with the
 24   instructions in Section IV of this Order.
 25   ///
 26   ///
 27   ///
 28
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 2 of 11 Page ID #:18




  1                                  I.     BACKGROUND
  2         A.     Procedural History
  3         On August 3, 2021, Plaintiff filed his Complaint against Defendant alleging
  4   violations of his constitutional rights and seeking compensatory and punitive
  5   damages, all arising from a allegedly improper stop and frisk, detention, and harm to
  6   Plaintiff by several LAPD police officers as well as another LAPD individual who
  7   refused to take a complaint regarding the matter. Id. at 4-6. Simultaneously,
  8   Plaintiff requested to proceed IFP (“IFP Request”), ECF No. 2, IFP Request, which
  9   the Court granted, ECF No. 4, Order Granting IFP Request.
 10         B.     Summary Of The Complaint
 11                1.     Factual Allegations
 12         In his Complaint, Plaintiff alleges the following facts:
 13         On June 25, 2021, Plaintiff was walking along a street when he was stopped
 14   by “[O]fficers Vejar and Ponce of the L.A.P.D. Newton Division” (“Officer Vejar”
 15   and “Officer Ponce,” respectively) after the officers “observed [Plaintiff,]” they
 16   turned their vehicle around and “[s]top[ped] and [f]risk[ed]” Plaintiff. ECF No. 1,
 17   Compl. at 4. Specifically, after Officer Vejar and Officer Ponce exited their vehicle,
 18   Plaintiff alleges that “one officer uttered ‘get that nigger’ and when [Plaintiff] asked
 19   them for an ‘articulable reason for the stop[,]’ the officers refused to give one [and]
 20   became hostile[.]” Id. Plaintiff alleges that the officers “forcefully[] searched[,]
 21   seized and detained” Plaintiff. Id.
 22         While Plaintiff was detained, Plaintiff “asked for a ‘watch commander’ and
 23   asserted that he was being ‘racially profiled’ ‘stopped and frisked’ and that his
 24   ‘[F]ourth [A]mendment’ was being violated.” Id. Plaintiff also alleges that Officer
 25   Ponce “began to brutalize [Plaintiff] using excessive force ramming [Plaintiff’s]
 26   face first into the wall[.]” Id. Plaintiff claims that both Officer Vejar and Officer
 27   Ponce “used force jamming knees[,] elbows[,] and limbs into [Plaintiff’s] back
 28
                                                 2
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 3 of 11 Page ID #:19




  1   causing physical pain and injury[.]” Id. During his detention, Plaintiff also claims
  2   that “onlookers began recording video footage[.]” Id.
  3         Upon Plaintiff’s request for a “watch commander,” Plaintiff states that a
  4   Sergeant Burke of LAPD (“Sergeant Burke”) arrived and “the situation changed
  5   from brute force to coercive tactics.” Id. Plaintiff “confronted” Sergeant Burke,
  6   claiming that he was being unconstitutionally stopped and frisked, but Sergeant
  7   Burke “told [Plaintiff] that if [Plaintiff] wanted to keep from having his car
  8   impounded or not receive a citation[,] [then] [Plaintiff] would not be able to file a
  9   complaint with the L.A.P.D. Newton Division about this illegal stop and frisk,
 10   brutality, excessive force, racial profiling[,] and falsifying statements.” Id. Plaintiff
 11   subsequently refused to speak. Id.
 12         Plaintiff was then let go without being arrested or “the reasonable explanation
 13   of his detention[.]” Id. (spelling normalized). After a couple days, Plaintiff decided
 14   to seek recourse and lodged a complaint with Defendant. Id. A Sergeant “Zarate
 15   informed [Plaintiff] that a complaint surrounding the events of 06/25 had already
 16   been filed on his behalf.” Id. However, Plaintiff states that he did not “authorize”
 17   the complaint to be filed on his behalf and told Sergeant Zarate so. Id. Sergeant
 18   Zarate then “insisted that no report needed to be taken regarding the incident or the
 19   officers involved.” Id. After some back and forth, Plaintiff told Sergeant Zarate
 20   that “[Plaintiff] would record the audio of this conversation if [Sergeant Zarate]
 21   refused to take an official account of the events on 06/25.” Id. Thereafter, Sergeant
 22   Zarate agreed to take a statement and told Plaintiff that they could meet and
 23   officially file a complaint. Id. Plaintiff alleges that Sergeant Zarate “never followed
 24   through to take the complaint and [Plaintiff] had to reach out to the OIG of LA to
 25   file a formal complaint of this event.” Id.
 26                2.     Claims
 27         Although Plaintiff does not explicitly state so in his Complaint, Plaintiff
 28   appears to be bringing his claims under 42 U.S.C. § 1983 (“§ 1983”). Specifically,
                                                 3
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 4 of 11 Page ID #:20




  1   Plaintiff alleges that the stop and frisk on June 25, 2021 was an unconstitutional
  2   “pattern of racial profiling, stop and frisk, unlawful detention, excessive force, and
  3   false statements to create an implausible cause for detention.” Id. at 5 (internal
  4   quotations omitted). Plaintiff claims that this incident violated his Fourth
  5   Amendment, Fifth Amendment, and Fourteenth Amendment rights. Id. at 3.
  6   Plaintiff also claims that his rights under Title VI of the Civil Rights Act of 1964
  7   were violated. Id.
  8                3.      Relief Sought
  9         Plaintiff seeks a total of $1,000,000,000 in damages. Id. at 5, 6. Specifically,
 10   Plaintiff seeks $250,000,000 for his claim of illegal racial profiling, $250,000,000
 11   for his claim of illegal stop and frisking, $250,000,000 for his claim of illegal
 12   unlawful detention and excessive force, and $250,000,000 for punitive damages. Id.
 13                             II.    STANDARD OF REVIEW
 14         As Plaintiff is proceeding IFP, the Court must screen the Complaint and
 15   dismiss the case if it concludes the action is frivolous or malicious, fails to state a
 16   claim on which relief may be granted, or seeks monetary relief against a defendant
 17   who is immune from such relief. 28 U.S.C. § 1915(e)(2).
 18         Under Federal Rules of Civil Procedure (“Rule”) 8(a), a complaint must
 19   contain a “short and plain statement of the claim showing that the pleader is entitled
 20   to relief.” Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state
 21   a claim for screening purposes, the Court applies the same pleading standard as it
 22   would when evaluating a motion to dismiss under Rule 12(b)(6). Watison v. Carter,
 23   668 F.3d 1108, 1112 (9th Cir. 2012).
 24         Under Rule 12(b)(6), a complaint may be dismissed for failure to allege
 25   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.
 26   v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face “when the
 27   plaintiff pleads factual content that allows the court to draw the reasonable inference
 28   that the defendant is liable for the misconduct alleged. The plausibility standard is
                                                  4
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 5 of 11 Page ID #:21




  1   not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility
  2   that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
  3   (internal citations omitted). This does not require a pleading to include detailed
  4   factual allegations and a “‘claim has facial plausibility when the plaintiff pleads
  5   factual content that allows the court to draw the reasonable inference that the
  6   defendant is liable for the misconduct alleged.’” Cook v. Brewer, 637 F.3d 1002,
  7   1004 (9th Cir. 2011) (quoting Iqbal, 556 U.S. at 678). However, the complaint
  8   “must contain sufficient allegations of underlying facts to give fair notice and to
  9   enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d
 10   1202, 1216 (9th Cir. 2011).
 11         To the extent a factual allegation meets this standard, a court must accept the
 12   allegation as true at the pleading stage. Hamilton v. Brown, 630 F.3d 889, 892-93
 13   (9th Cir. 2011); see also Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
 14   1025, 1031 (9th Cir. 2008) (finding that courts must “accept factual allegations in
 15   the complaint as true and construe the pleadings in the light most favorable to the
 16   nonmoving party.”) (citation omitted). Factual allegations “that are merely
 17   conclusory, unwarranted deductions of fact, or unreasonable inferences” do not meet
 18   the standard of facial plausibility and will not be accepted as true. In re Gilead Scis.
 19   Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citation and internal quotation
 20   marks omitted). The Court must also consider Plaintiff’s position as a pro se litigant
 21   at the pleading stage and construe the pleading liberally. See Byrd v. Phoenix
 22   Police Dep’t, 885 F.3d 639, 642 (9th Cir. 2018) (finding that pro se litigant’s
 23   allegations were sufficient where his “use of a colloquial, shorthand phrase ma[d]e[]
 24   plain that Byrd [wa]s alleging that the officers’ use of force was unreasonably
 25   excessive” and was “reinforced by his allegations about the resulting injuries”); see
 26   also Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013) (“This rule relieves
 27   pro se litigants from the strict application of procedural rules and demands that
 28   courts not hold missing or inaccurate legal terminology or muddled draftsmanship
                                                5
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 6 of 11 Page ID #:22




  1   against them.”). This means that “a pro se complaint, however inartfully pleaded,
  2   must be held to less stringent standards than formal pleadings drafted by lawyers’
  3   and can only be dismissed for failure to state a claim if it appears beyond doubt that
  4   the plaintiff can prove no set of facts in support of his claim which would entitle him
  5   to relief.” Estelle v. Gamble, 429 U.S. 97, 106 (1976); see Fed. R. Civ. P. 8(e)
  6   (“[p]leadings must be construed so as to do justice”).
  7         If the Court finds the Complaint should be dismissed for failure to state a
  8   claim, the Court has discretion to dismiss with or without leave to amend. Lopez v.
  9   Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted
 10   if it appears possible for a plaintiff to correct the defects in the complaint, especially
 11   if the plaintiff is pro se. Id. at 1130-31; Cato v. United States, 70 F.3d 1103, 1106
 12   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint
 13   cannot be cured by amendment, a court may dismiss without leave to amend. Cato,
 14   70 F.3d at 1107-11; see also Gompper v. VISX, Inc., 298 F.3d 893, 898 (9th Cir.
 15   2002) (upholding dismissal without leave to amend where additional facts would not
 16   establish elements of claim).
 17                                    III.   DISCUSSION
 18         At this point, after construing Plaintiff’s claims broadly and liberally as the
 19   Court must at this stage of the litigation, Plaintiff’s claims are not sufficiently
 20   pleaded to proceed. The Court discusses the insufficiency of Plaintiff’s claims
 21   below.
 22         A.     The Complaint Violates Rule 10.
 23         Rule 10(a) requires that plaintiffs include the names of all parties in the
 24   caption of the complaint. Fed. R. Civ. P.10(a). The Court cannot order service of
 25   the Complaint without this information. Soto v. Bd. of Prison Term, No. CIV S-06-
 26   2502 RRB DAD P, 2007 WL 2947573, at *2 (E.D. Cal. Oct. 9, 2007). “As a
 27   general rule, the use of ‘John Doe’ to identify a defendant is not favored.” Gillespie
 28   v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980) (citation omitted).
                                                  6
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 7 of 11 Page ID #:23




  1         Here, in the body of Plaintiff’s Complaint, Plaintiff makes several allegations
  2   against Officer Vejar, Officer Ponce, Sergeant Burke, and Sergeant Zarate
  3   (“Individuals”), but Plaintiff does not name any of those Individuals as a defendant
  4   in the caption of his Complaint. See ECF No. 1, Compl. at 1, 2, 4. Without naming
  5   the individuals who Plaintiff alleges violated his constitutional rights, the Court
  6   cannot serve those individuals and thus, Plaintiff’s Complaint violates Rule 10(a)
  7   and is subject to dismissal. See Martinez v. Davey, No. 16-cv-1658-AWI-MJS
  8   (PC), 2018 WL 898153, at *5 (E.D. Cal. Feb. 15, 2018) (dismissing, among other
  9   reasons, because “Plaintiff makes allegations against numerous non-party
 10   individuals not named in the caption of the complaint” in violation of Rule 10(a)).
 11   However, the Court will grant Plaintiff leave to amend his Complaint in order to
 12   comply with Rule 10(a).
 13         B.     Plaintiff Fails To State A Monell Claim.
 14         To the extent Plaintiff intended to bring a claim against LAPD, Plaintiff’s
 15   claim against LAPD still fails.
 16         Local government entities such as counties can be sued directly under § 1983
 17   for monetary or equitable relief where it is alleged that the entity’s official or
 18   unofficial policy, custom, usage, or practice that is the “moving force [behind] the
 19   constitutional violation.” Monell v. Dep’t of Soc. Servs. of City of New York, 436
 20   U.S. 658, 690, 694 (1978). A plaintiff can establish this “municipal liability” by:
 21         (1)    alleging that an officer “committed the alleged constitutional
 22                violation pursuant to a formal governmental policy or a
 23                longstanding practice or custom which constitutes the standard
 24                operating procedure of the local governmental entity”;
 25         (2)    establishing that the officer who committed the constitutional
 26                tort “was an official with final policy-making authority and that
 27                the challenged action itself thus constituted an act of official
 28                governmental policy”;
                                                 7
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 8 of 11 Page ID #:24




  1         (3)    proving that an official “with final policy-making authority
  2                ratified a subordinate’s unconstitutional decision or action and
  3                the basis for it.”
  4   Gillette v. Delmore, 979 F.2d 1342, 1346-47 (9th Cir. 1992). A complaint that
  5   simply recites the elements of a Monell claim is insufficient to put a municipality on
  6   fair notice of the claims against it. White v. City of Vacaville, No. 2:12-CV-00515-
  7   GEB, 2012 WL 1455221, at *4-*6 (E.D. Cal. Apr. 26, 2012).
  8         To state viable claims for municipal liability, Plaintiff must plead “(1) that the
  9   plaintiff possessed a constitutional right of which [he] was deprived; (2) that the
 10   municipality had a policy; (3) that this policy amounts to deliberate indifference to
 11   the plaintiff’s constitutional right; and, (4) that the policy is the moving force behind
 12   the constitutional violation.” Dougherty v. City of Covina, 654 F.3d 892, 900
 13   (2011) (internal quotation marks and citations omitted). “At the very least there
 14   must be an affirmative link between the policy and the particular constitutional
 15   violation alleged.” City of Okla. City v. Tuttle, 471 U.S. 808, 823 (1985).
 16         Here, LAPD is a governmental entity and is a named defendant. However,
 17   Plaintiff’s Complaint fails to state a Monell claim because Plaintiff merely names
 18   LAPD as a defendant but does not state any allegations regarding a policy, practice,
 19   or custom used by LAPD, let alone establishing that the LAPD’s policy resulted in
 20   Plaintiff’s constitutional violations. Accordingly, Plaintiff’s Monell claim against
 21   LAPD are insufficiently plead and subject to dismissal.
 22         To the extent Plaintiff instead intended to bring claims against Officer Vejar,
 23   Officer Ponce, Sergeant Burke, and Sergeant Zarate in their official capacities,
 24   Plaintiff’s claims still fail. While suits against government officials under § 1983 in
 25   their individual capacities “seek to impose personal liability upon a government
 26   official for actions he takes under color of state law[,]” an “official-capacity suit is,
 27   in all respects other than name, to be treated as a suit against the entity.” Kentucky
 28   v. Graham, 473 U.S. 159, 165-66 (1985). Such a suit “is not a suit against the
                                                  8
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 9 of 11 Page ID #:25




  1   official personally, for the real party in interest is the entity.” Id. at 166. Because
  2   no respondeat superior liability, which means that the entity is responsible for the
  3   alleged bad acts of its employee, exists under § 1983, a municipality is liable only
  4   for injuries that arise from an official policy or longstanding custom. Monell, 436
  5   U.S. at 694. Because Plaintiff has not stated a Monell claim against LAPD, as
  6   discussed above, any official-capacity claims Plaintiff may have intended to state in
  7   his Complaint also fail.
  8         Accordingly, Plaintiff’s Monell claim and any official-capacity claims fail,
  9   but the Court will permit Plaintiff an opportunity to amend his Complaint.
 10         C.     Plaintiff Fails To State A Claim Under Title VI Of The Civil Rights
 11                Act.
 12         Title VI of the Civil Rights Act (“Title VI”) states that “[n]o person in the
 13   United States shall, on the ground of race, color, or national origin, be excluded
 14   from participation in, be denied the benefits of, or be subjected to discrimination
 15   under any program or activity receiving Federal financial assistance.” 42 U.S.C.A.
 16   § 2000d. To the extent Plaintiff is stating a claim under Title VI, Plaintiff’s claim
 17   fails because Plaintiff has not alleged that he was discriminated under any program
 18   or activity receiving Federal financial assistance; rather, the crux of Plaintiff’s
 19   claims arises from an alleged discrimination by local law enforcement. See ECF
 20   No. 1, Compl. at 4-5. Accordingly, Plaintiff has failed to state a claim under Title
 21   VI but the Court will grant Plaintiff leave to amend his Title VI claim.
 22                                   IV.    CONCLUSION
 23         Accordingly, IT IS ORDERED that Plaintiff’s Complaint is dismissed,
 24   without prejudice, and with leave to amend. If Plaintiff would like to continue to
 25   prosecute this cause of action, Plaintiff may file a First Amended Complaint
 26   (“FAC”) within twenty-one days of the service date of this Order.
 27         On the first page, Plaintiff should clearly designate on the face of the
 28   document that it is the “First Amended Complaint,” include the docket number
                                                 9
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 10 of 11 Page ID #:26




  1   assigned to this case, and write the amended pleading on this Court’s CV-066 form,
  2   which the Clerk of Court is directed to mail to Plaintiff along with this Order and
  3   which the Court encourages Plaintiff to use.
  4         Plaintiff should clearly designate, on the first page of the FAC, include the
  5   docket number assigned to this case, and write the amended pleading on this Court’s
  6   CV-066 form, which the Clerk of Court is directed to mail to Plaintiff along with
  7   this Order. In the body of the FAC, Plaintiff must include all claims that
  8   Plaintiff would like to pursue, even if Plaintiff previously stated them in the
  9   original Complaint. If there are claims which the Court did not find deficient,
 10   Plaintiff must still re-plead that claim in the FAC in its entirety if Plaintiff seeks
 11   to continue litigating the claim. If Plaintiff does not raise a claim in the FAC, the
 12   Court will consider it waived. Plaintiff cannot refer to the original Complaint or any
 13   other pleading, attachment, or document to state a claim in the FAC. Plaintiff
 14   cannot include in the caption or body of the FAC any new defendants or new
 15   allegations that are not reasonably related to the claims asserted in the original
 16   Complaint.
 17         Plaintiff is cautioned that if Plaintiff does not comply with the
 18   instructions enumerated above, the Court may recommend that this action be
 19   dismissed with or without prejudice for failure to state a claim, failure to
 20   prosecute, and/or failure to obey Court orders under Federal Rule of Civil
 21   Procedure 41(b). Dismissal “with prejudice” means that Plaintiff will not be able
 22   to bring this action in federal court again, while “without prejudice” means Plaintiff
 23   can re-file this action in this Court. If Plaintiff believes more time is necessary to
 24   file a FAC, Plaintiff may request an extension of time from the Court before the
 25   twenty-one-day period mentioned above expires. However, the Court will only
 26   grant an extension if Plaintiff demonstrates good cause for needing more time (for
 27   example, if Plaintiff has requested police reports to determine Defendants’ names
 28   but will not receive them in time to file an amended complaint).
                                                10
Case 2:21-cv-06252-RGK-SHK Document 6 Filed 08/13/21 Page 11 of 11 Page ID #:27




  1         Plaintiff is advised that the Court’s determination herein that the allegations in
  2   the Complaint are insufficient to state a particular claim should not be seen as
  3   dispositive of that claim. Accordingly, while the Court believes Plaintiff has failed
  4   to plead sufficient factual matter in the pleading, accepted as true, to state a claim to
  5   relief that is viable on its face, Plaintiff is not required to omit any claim in order to
  6   pursue this action. However, if Plaintiff asserts a claim in his FAC that has been
  7   found to be deficient without addressing the claim’s deficiencies, then the Court,
  8   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
  9   district judge a recommendation that such claim be dismissed with prejudice for
 10   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
 11   the district judge as provided in the Local Rules Governing Duties of Magistrate
 12   Judges.
 13         Finally, Plaintiff may voluntarily dismiss the action without prejudice,
 14   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
 15   mail Plaintiff a blank Notice of Dismissal Form.
 16
 17
      Dated: August 13, 2021
 18                                                                                      ____
                                          HONORABLE SHASHI H. KEWALRAMANI
 19                                       United States Magistrate Judge
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 11
